DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing of claims 7-8 and 15, the motor disposed in the housing of claims 14-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The cord is element (24) in para [0045] but is labeled as element (23) in figure 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “it” in line 5 of the claim is unclear as to what element the phrase refers to.
Regarding claim 7, the phrase “an activation mechanism” in line 15 is unclear if the activation mechanism is the same or different than the one previously described.
Regarding claim 7, the phrase “a first predetermined tension” in line 20 is unclear if the predetermined tension is the same or different than the one previously described.
Regarding claim 9, the phrase “a second predetermined tension” in lines 2-3 is unclear if the predetermined tension is the same or different than the one previously described.
Regarding claim 14, the phrase “it” in line 10 of the claim is unclear as to what element the phrase refers to.
Regarding claims 14-15, the disclosure fails to provide a motor within the housing as claimed, but indicates that a servo is coupled to the activation mechanism on page 11.  As best understood by the examiner, this servo is what is being claimed by the motor of claims 14-15.  The claim remains indefinite pending amendments to the specification and/or the claims.
Claims 8 and 10-13 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (US 3,351,017).
In re. claim 1, Myers teaches a payload activation device, the payload activation device comprising: a housing (11); a cord (10a) disposed within the housing (figs. 1A-1B) and arranged to be coupled, at a first end to an activation mechanism within a payload (fuze (F)); and a retardation device (10) coupled to a second end of the cord (fig. 1C), wherein, in a first configuration, the retardation device is retained within or adjacent to the housing (fig. 1A), and in a second configuration, the retardation device is released from the housing to tauten the cord (fig. 1C), and wherein, at a predetermined tension, the cord is configured to actuate the activation mechanism (by retracting the firing pin) (col. 5, ln. 20-35).  
In re. claim 2, Myers teaches the payload activation device according to claim 1, wherein the cord is a lanyard (fig. 1B).  
In re. claim 3, Myers teaches the payload activation device according to claim 1 , wherein the retardation device comprises a drogue (10) (fig. 1C).  
In re. claim 4, Myers teaches the payload activation device according t-e  claim[[s]] 1, further comprising a safety device (A) configured to prevent the retardation device from entering the second configuration (col. 5, ln. 9-11) (fig 1A).  
In re. claim 7, Myers teaches a deployable payload for an aircraft (col. 5, ln. 9-10), the deployable payload comprising: a payload activation device comprising: a housing (11); a cord (10a) disposed within the housing (figs. 1A-1B) and arranged to be coupled, at a first end, to an activation mechanism within a payload (fuze (F)) (fig. 1B); and a retardation device (10) coupled to a second end of the cord (fig. 1C), wherein, in a first configuration, the retardation device is retained within or adjacent to the housing (fig. 1A), and, in a second configuration, the retardation device is released from the housing to tauten the cord (fig. 1C), and wherein, at a predetermined tension, the cord is configured to actuate the activation mechanism (by retracting the firing pin) (col. 5, ln. 20-35), wherein the deployable payload comprises an activation mechanism for activating the payload (as stated above), the activation mechanism comprising a fixing coupled to the first end of the cord (e.g. openings in cap (12)), and wherein, when released, the retardation device is arranged to tauten the cord to actuate the activation mechanism when the cord is at a first predetermined tension between the first end and second end (by retracting the firing pin) (col. 5, ln. 20-35).  
In re. claim 10, Myers teaches the deployable payload according to claim 7, wherein the payload activation device is coupled to the outside of the payload (c) (fig. 1A).  
In re. claim 13, Myers teaches the deployable payload according to claim 7, wherein the deployable payload is an air-launched weapon (from aircraft) (col. 5, ln. 9-10).  

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badura et al. (US 5,370,057).

In re. claim 1, Badura teaches a payload activation device, the payload activation device comprising: a housing (10); a cord (for parachute (14)) disposed within the housing (fig. 3) and arranged to be coupled, at a first end to an activation mechanism within a payload (cap (38)) (fig. 10); and a retardation device (14) coupled to a second end of the cord (fig. 10), wherein, in a first configuration, the retardation device is retained within or adjacent to the housing (fig. 3I), and in a second configuration, the retardation device is released from the housing to tauten the cord (fig. 3IV)), and wherein, at a predetermined tension, the cord is configured to actuate the activation mechanism (by removing the cap) (fig. 11).  
In re. claim 2, Badura teaches the payload activation device according to claim 1, wherein the cord is a lanyard (fig. 11).  
In re. claim 3, Badura teaches the payload activation device according to claim 1 , wherein the retardation device comprises a drogue (14) (fig. 10).  
In re. claim 4, Badura teaches the payload activation device according to claim 1, further comprising a safety device (separation charge (34)) configured to prevent the retardation device from entering the second configuration (col. 6, ln. 27-39).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers as applied to claims 1 and 7 respectively above, and further in view of Thurston et al. (US 3,797,384).
In re. claim 5, Myers fails to disclose the safety device comprises: a release detector; and an activation delay device, wherein the release detector is configured to activate the activation delay device when it detects the payload has been released from an aircraft, and wherein the activation delay device is configured to release the retardation device when the payload is a predetermined distance from the aircraft.  
Thurston teaches a safety device comprises a release detector (34) (col. 3, ln. 1-3); and an activation delay device (33), wherein the release detector is configured to activate the activation delay device when it detects the payload has been released from an aircraft (by pulling the knob (33) upon ejection), and wherein the activation delay device is configured to release a retardation device (12) when the payload is a predetermined distance from the aircraft (distance traveled from 0.2 to 2 seconds) (col. 3, ln. 3-8).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Myers to incorporate the teachings of Thurston to have the recited safety device, for the purpose of delaying the opening of the parachute to prevent contact with the aircraft.
In re. claim 6, Myers as modified by Thurston (see Myers) teach the payload activation device according to claim 5, wherein the activation delay device is configured to release the retardation device by opening a door in the housing of the payload activation device (activation opens doors (11a, 11b)) (col. 2, ln. 54-57).  
In re. claim 12, Myers fails to disclose a safety, arming and fusing unit for preventing a warhead from being armed, wherein the activation mechanism is arranged to deactivate the safety, arming and fusing unit when actuated.  
Thurston teaches a safety, arming and fusing unit (33, 34) for preventing a warhead from being armed, wherein the activation mechanism is arranged to deactivate the safety, arming and fusing unit when actuated (when lanyard (34) pulls knob (33) and begins activation) (col. 3, ln. 1-15). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Myers to incorporate the teachings of Thurston to have the recited safety, arming and fusing unit, for the purpose of delaying the opening of the parachute to prevent contact with the aircraft.
In re. claim 14, Myers teaches a payload activation device, comprising: a housing (11); an activation mechanism of the payload (door (11a, 11b) hinge) (figs. 1a-1b). 
Myers fails to disclose a motor disposed within the housing and coupled to the motor being configured to, when operated, actuate the activation mechanism; a release detector for detecting whether the payload has been released from an aircraft; and an activation delay device, wherein the release detector is configured to activate the activation delay device when it detects the payload has been released from an aircraft, and wherein the activation delay device is configured to operate the motor to actuate the activation mechanism when the payload is a predetermined distance from the aircraft.  
Thurston teaches a release detector (34) (col. 3, ln. 1-3) for detecting whether the payload has been released from an aircraft (by pulling the knob (33) upon ejection); and an activation delay device (33), wherein the release detector is configured to activate the activation delay device when it detects the payload has been released from an aircraft (by pulling the knob (33) upon ejection), and wherein the activation delay device is configured to operate the activation mechanism when the payload is a predetermined distance from the aircraft (distance traveled from 0.2 to 2 seconds) (col. 3, ln. 3-8).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Myers to incorporate the teachings of Thurston to have the recited safety device, for the purpose of delaying the opening of the parachute to prevent contact with the aircraft.
Further, the examiner takes Official Notice that motors are common activation mechanisms for producing movement.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the invention was filed to have modified Myers as modified by Thurston to activate the doors of Myers with a motor, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Doing so provides a redundant means for ensuring the doors open.  
In re. claim 15, Myers as modified by Thurston (see Thurston) teaches a deployable payload for an aircraft, the deployable payload comprising a payload activation device according to claim 14 and further comprising,  an activation mechanism for activating the payload (as stated above); and a fixing (e.g. means by which knob (33) is attached) (fig. 2) for coupling the activation mechanism to the motor (as knob initiates opening sequence), wherein the activation mechanism is arranged to be  actuated by operation of the motor (as stated above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myers as applied to claim 7 above, and further in view of Schoffl (US 4,488,489).

In re. claim 11, Myers fails to disclose an engine, wherein the activation mechanism is arranged to activate the engine when actuated.
Schoffl teaches an engine (24), wherein the activation mechanism (14) is arranged to activate the engine when actuated (col. 2, ln. 7-11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Myers to incorporate the teachings of Schoffl to have the fuse activate an engine, for the purpose of utilizing the payload activation device with an engine payload.
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647